CALLISTER, Justice
(dissenting).
The trial court found that the agreement between the parties was that the attorney be paid one-third of the “recovery” for his legal services. What was the “recovery ?” In my opinion it was the amount bid for the mining claims at the sheriff’s sale.
Rule 69, U.R.C.P. provides no basis for a distinction between a third person and a judgment creditor purchasing property at a sheriff’s sale.
Rule 69(e) (4), U.R.C.P. states: “Every, bid shall be deemed an irrevocable offer :fc * *»
Rule 69(e) (6), U.R.C.P. states: “Upon a sale of real property the officer shall give to the purchaser a certificate of sale, * jjs * >>
The fact that the judgment creditor does not tender the cash to the sheriff (if the bid is in the amount of the judgment, or less) is irrelevant and in no way alters the character of the transaction as a sale of property purchased with cash.1
The logical conclusion is that the bid of the judgment creditor, the purchaser, constituted the proceeds of the judgment, upon which the attorney has a lien for one-third of the amount bid. Furthermore, the property (mining claims) purchased by the judgment creditor (client) cannot be *412considered either as the proceeds of the judgment or as being a settlement in satisfaction thereof.
The trial court held, and the majority of this court agrees, that the attorney’s portion of the judgment was used by the client to purchase the claims at the sheriff’s sale. It is untenable to hold that a client could invest the attorney’s fee, and that the latter’s compensation would depend upon the sagacity of the client. Furthermore, there is no evidence to establish that the client was either the agent or trustee of the attorney.
One might observe that if the circumstances were altered and the mining claims were worthless, it is doubtful that this court would compel the attorney to accept one-third of the claims rather than money equal to one-third of the client’s bid.
One might further observe that if a third party had been the successful bidder, the attorney would be entitled to only one-third of the amount paid to the sheriff. The fact that the client was the successful bidder should not give the attorney an additional right. In either case, the amount bid and paid for the claims is the proceeds of the judgment.
For the foregoing reasons, I would reverse the judgment of the lower court.

. Turner v. Donovan, 64 Cal.App.2d 375, 148 P.2d 912 (1944); 33 C.J.S. Executions § 217a p. 463.